JOHNSON, Judge.
Appellants seek reversal of an order dissolving notice of lis pendens, striking appellants’ claim against the Estate and denying appellants’ motion for an extension of time to file their action.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we conclude that the trial court erred in not extending the time within which to file the action against the Estate. The rec-cord illustrates that appellants never received the registered mail containing appel-lee’s objections to appellants’ claim against the Estate. The record also illustrates that the undelivered letter was returned to the appellee’s attorney four days before the statutory time period ran for the service of the objection. No attempt, however, was made by appellee to personally serve appellants even though appellee was aware that service by registered mail had failed. Also, from the notice of lis pendens filed by appellants’ attorney, appellee’s attorney should have been aware that appellants’ counsel was involved in this case. Still, appellee’s counsel failed to take any additional steps to assure that appellants were properly served with the objections to claim before the running of the statutory time period.
F.S. § 733.18(2) permits the trial judge to extend the time for filing suit for good cause shown. Our review of the record herein leads us to conclude that appellants did not receive notice of the objection to their claim and thus showed good cause *19for the granting of an extension of time in which to file their action.
The Order appealed herein is reversed and this cause is remanded for further proceedings.
RAWLS, C. J., and McCORD, J., concur.